Weltner, Justice,
dissenting.
My only quarrel with the majority opinion is a factual one — that is, whether the planned parking structure “is to be acquired for the purpose of devoting it to a public use” within the meaning of the Code section.
Obviously, every acquisition of property by the exercise of the power of eminent domain must be in the “public use” broadly conceived — else it would be mere expropriation. In this larger sense, the parcel in question is to be devoted to a public use. However, our previous discussion in McCord v. Housing Auth. of the City of Atlanta, 246 Ga. 547 (272 SE2d 247) (1980) distinguished between two types of acquisitions, “public or non-public.” The former I perceive as devoted to the discharge of public functions with but minimal admixture of private enterprise. In this case, while the public interest would be served by an economic success of the project, the basic use for the entire assemblage is a conglomerate of privately-operated, for-profit enterprises.
This, I suggest, is a “non-public” use, bringing it within the redevelopment option provided in OCGA § 36-61-9 (c) — subject, of course, to compliance by the owner with the redevelopment plan, including reasonable parking fees.
I am authorized to state that Justice Smith and Justice Bell join in this dissent.